         Case 1:15-cr-00378-PGG Document 159 Filed 05/04/21 Page 1 of 2



                                             Law Office of
                                           Joaquin Perez
                            6780 Coral Way, Suite 200, Miami, Florida 33155
                              Phone (305) 261-4000 – Fax (305) 662-4067



Via ECF

May 3, 2021

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Fredy Renan Najera Montoya
               15-cr-378 (PGG-1)

Dear Judge Gardephe:

        On April 14, 2020, US Probation Officer Jill Jeffries submitted a Pre-Trial Sentencing
Investigation Report (PSIR) bearing 106 paragraphs divided as follows: Background of
Investigation from ¶15 to 18 Summary, ¶19 to 23, Honduras Political System, ¶ 24-40. Thereafter,
on July 30, 2020, the Government submitted additions to the Offense Conduct section and related
cases that the Probation Department had neglected to include in the draft report. Rather than
affording the Defendant an opportunity to object to the factual allegations contained in the revised
offense conduct and related cases, the Probation Department that same day issued the Final PSIR.
As the case had been postponed due to the COVID pandemic the undersigned was under the
impression that the original unobjected PSIR dated April 14, 2020 was the most recent addendum.

        On November 23, 2020 Mr. Najera filed a Sentencing Memorandum and Objections to the
PSIR specifically addressing the initial report that was prepared on April 14, 2020. (D.E. 155)
At the time the objections were filed Defendant was unaware of the revised and additional
paragraphs ¶ 47-98 and had not had a chance to review the new PSIR which consists of 38 pages
bearing 134 paragraphs. As a result of this discovery and given the limitations of accessing a visit
with defendant Najera at the Metropolitan Correctional Center the undersigned had not been able
to fully review the new PSIR with Mr. Najera.

        The undersigned has requested a legal visit for Monday, May 10, 2021 hoping that it will
be approved. In all likelihood the Government will suggest that this is another delaying tactic,
which it is not. The real concern should be how the Probation Department submitted the Final
Presentence Investigation Report on July 30, 2020, without affording Defendant the opportunity
to object to the factual claims incorporated into the Offense Conduct section of the report.

       In light of the above, Defendant is requesting that the sentencing currently scheduled for
Tuesday, May 11, 2021 at 11:00 am, be adjourned for thirty (30) days so that Defendant can have
the opportunity to object to the allegations contained in the PSIR (DE146); allow the Probation
         Case 1:15-cr-00378-PGG Document 159 Filed 05/04/21 Page 2 of 2




Department to meet with the parties to discuss the objections and investigate further and revise the
PSIR accordingly. See Fed. R. Crim P.32.



                                              Respectfully submitted,

                                              /s/ Joaquin Perez    /
                                              JOAQUIN PEREZ, ESQ.
                                              NYB: 52376532
                                              6790 Coral Way
                                              Miami, Florida 33155
                                              Tel. (305) 261- 4000
                                              jplaw1@bellsouth.net


cc:    Matthew J. Laroche, AUSA
       Emil J. Bove, III, AUSA
       Jason Richman, AUSA
       (Via ECF)




                                                                                                  2
